UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 333-144597 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Nevada 98-0441861 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4667 MacArthur Boulevard, Suite 150, Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) Issuer's telephone number: Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: None (Title of class) Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of the issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: (47,191,894 shares) based on the average bid and asked price as of June 30, 2009:$6,842,824.63 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 85,347,442 shares of Common Stock as of March 29, 2010. Documents Incorporated by Reference: None NOTE REGARDING FORWARD LOOKING STATEMENTS This Form 10-K and the documents we incorporate by reference contain certain forward-looking statements that involve a number of risks and uncertainties. These statements include changes in national and regional housing demand and values, the levels of interest and inflation rates, the availability and cost of mortgage loans, employment trends, default rates on mortgage loans, those factors listed under the caption “Risk Factors” and other factors set forth elsewhere in this Form 10-K. These statements, in addition to statements made in conjunction with the words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate,” and similar expressions, are forward-looking statements within the meaning of the Safe Harbor provision of Section27A of the Securities Act and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements relate to future events or our future financial performance and only reflect management’s expectations and estimates. The following is a list of factors, among others, that could cause actual results to differ materially from the forward-looking statements: • The costs of producing title evidence are relatively high, while premiums are subject to regulatory and competitive restraints. • Real estate activity levels have historically been cyclical and are influenced by the overall economy, particularly interest rates. • The title insurance industry may be exposed to substantial claims by large classes of claimants. • The industry is regulated by state laws that require the maintenance of minimum levels of capital and surplus and that restrict the amount of dividends that may be paid by our insurance subsidiary. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this Form 10-K to conform them to actual results. We do not, nor does any other person, assume responsibility for the accuracy and completeness of those statements. All of the forward-looking statements are qualified in their entirety by reference to the factors discussed under the caption “Risk Factors.” We caution the reader that these risk factors may not be exhaustive. We operate in a continually changing business environment, and new risk factors emerge from time to time. We cannot predict such new risk factors, nor can we assess the impact, if any, of such new risk factors on our businesses or the extent to which any factor or combination of factors may cause actual results to differ materially from those projected in any forward-looking statements. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this Form 10-K and the documents we incorporate by reference might not occur. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in Section21E of the Securities Act. You should carefully read this Form 10-K and the documents incorporated by reference in their entirety. They contain information that you should consider when making your investment decision. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 10 Item 2. Description of Properties 10 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 12 Item 6. Selected Financial Data 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 17 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management And Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions 23 Item 14. Exhibits, Financial Statement Schedules 25 Item 15. Principal Accounting Fees and Services 26 SIGNATURES 27 2 Table of Contents ITEM 1 — DESCRIPTION OF BUSINESS SUMMARY We were incorporated as Suncross Exploration Corporation in Nevada on November 16, 2004. On June 17, 2008, Suncross Exploration Corporation (“Suncross”) entered into an Agreement and Plan of Reorganization dated as of June 17, 2008 relating to the acquisition (“Acquisition”) of Team Nation Holding Corporation (“Team”).With the acquisition of Team, Suncross became a company specializing in title insurance and escrow services through our affiliate title agency(ies), and the provision of management, production services, HR administration, IT support, and accounting administration for title insurance companies and related real estate ventures. Under the terms of the acquisition, Suncross issued 25,000,000 shares (“Suncross Shares”) of its restricted common stock to the four (4) shareholders of Team in exchange for 100% of the issued and outstanding shares of Team. 22,000,000 shares were subsequently transferred to CalCounties Title Nation Company, a California corporation owned by Dennis R. Duffy-one third; Daniel J. Duffy-one third; and Janis Okerlund-one-third. Historically, we also participated in the management of distressed asset funds specializing in the acquisition of distressed RMBS, CMBS, CMO, CDO and REO assets. Having found that market to be too volatile, we have refocused our attention to the title insurance services which are the core of our business. Title Insurance Services: Our services are offered to residential and commercial customers, independent and affiliated title agencies, and related companies in the real estate and mortgage lending industries throughout the United States, predominantly in the State of California. We currently provide services including HR, IT, accounting, production and customer service to CalCounties Title Nation (“CCTN”) which operates 2 branch offices and employs approximately 80 individuals located in California. In December, 2009 we formed TEAM Title LLC, a Delaware limited liability company, which is obtaining licenses to provide direct operations in 35 states nationally.In March 2010 we converted TEAM Title LLC to a Delaware corporation.Through expansion of existing operations, we have achieved substantial growth during the last year and intend to use strategic licensing and acquisition strategies to grow exponentially in the coming year. Our strategy to turn away from the risk inherent distressed asset market to focus on our core title services business has enabled us to: • expand our geographic footprint to offer real estate services on a nationwide basis through our vast referral network; • diversify our customer base by targeting national real estate lenders and mortgage brokers, in addition to our traditional focus on real estate agents and regional lenders in the Southwestern United States; • serve as the exclusive provider of settlement and information services in closing a real estate transaction; and • increase our revenue opportunities for each transaction without significantly increasing our fixed costs. Operating Strategy We attribute our success to an operating strategy which emphasizes the following factors: Commitment to Service. • We believe that title insurance policies and escrow functions are generally standardized, and that the level of service provided is therefore the key differentiating factor among title industry competitors. We are committed to providing an unparalleled quality of service to our customers, and we emphasize the importance of that culture of service to all of our employees. Our advanced technology platform facilitates our prompt and efficient delivery of title and escrow services. Through our commitment to service, we strive to build lasting and personal relationships with our real estate industry clients. 3 Table of Contents Customer and Market Focus. • Our services and marketing for our traditional title insurance and escrow segment are directed primarily to real estate agents and lenders in the residential resale and refinance sectors of the market, which we believe are less prone to cyclical industry downturns associated with changing interest rates than the commercial real estate and new home sectors. • In the residential resale market, we focus on establishing relationships with real estate agents, who typically direct the selection of escrow and title insurance services by their clients. Although title insurance premiums are typically paid by the buyer or seller of residential property, depending on local custom, the real estate agent responsible for the closing generally selects the title agent because of his or her greater familiarity with service levels. All parties to the home closing are concerned with personal time schedules and the costs associated with settlement delays. We provide title search and escrow services in connection with the resale transaction, and we arrange for the issuance of owner and lender title insurance policies at closing either directly as agent for other national title insurers or indirectly through our referral network via our national coordinators. • In the residential refinance market, we actively promote relationships with community banks and other lenders who refinance existing mortgage loans. Although the borrower pays our fees, we view these lenders as our customers because they typically direct the selection of escrow and title insurance by their borrowers. Our services in a refinance transaction also include title search and escrow services in connection with the refinancing of the existing mortgage loan, and the issuance of a lender title insurance policy in favor of the new lender. • Our lender services are provided and marketed to national lenders and mortgage brokers. Unlike our traditional title and escrow services, these services are typically offered on a national scale from centralized processing centers. We believe this approach allows us to focus on providing high quality service while managing our costs. Operating Flexibility. • The cyclical nature of the title insurance industry requires us to consistently manage operating expense levels in response to market fluctuations. Our executives and key managers have extensive experience in controlling expenses to reflect cyclical industry movements. We control our most significant cost item, personnel expenses, through use of temporary personnel and overtime personnel as needed, reduction in staffing levels when appropriate, and commission and incentive elements of our compensation structure that vary significantly with changes in our revenue levels. Because the existing cycle has been a downward one in the industry, we have been able to grow counter-cyclically to attract key personnel and opportunities from companies that are downsizing significantly due to market constriction and over burdensome overhead. • We also seek to maintain financial and other operating flexibility by controlling other significant expense items, including contracts for data services for title and property information, which are structured based on usage; supply costs, which are variable based on business volume; and provisions for title and escrow losses, which correlate generally to revenue levels. We also manage our fixed costs such as rent by entering into relatively short term leases, typically three to five years. 4 Table of Contents Experienced Management Team. • We focus on attracting and retaining the highest quality management and operational personnel available. Our executives and other key managers have an average of over 20 years experience in the title insurance industry, and directly participated in the successful development and operation of several large regional title agency networks, major title insurance underwriters and providers of various real estate settlement services. In addition, our entrepreneurial culture, growth record, incentive compensation structure and dedication to customer service help us to continually attract top producers with established client relationships. • Our operational management is centralized, with our key managers given primary responsibility for operations in their respective areas of service. Regular meetings of key managers allows for an exchange if ideas, feedback, suggestions and overall transparency in the management team so that management decisions made in one service area are sympathetic to the needs of the company at large. Growth Strategies Our primary long-term objectives are to become a national provider of title insurance and integrated real estate services and to maximize our profits throughout different real estate cycles. Counter-cyclical growth is a primary goal while the economy continues to struggle, creating opportunities to implement our strategies effectively. To accomplish our objectives, we are pursuing various growth strategies that include both acquisitions and organic growth, all of which are designed to broaden our market position and maximize profitability. Specifically, these strategies include: Increasing Share of Existing Markets. • Our title and escrow operations are concentrated in Southern California which provides a particularly strong platform for future growth because Southern California traditionally ranks high in relation to other states in the rate of new job creation and population growth. We operate branch offices in two of the largest and most active real estate markets in the nation: greater Los Angeles and Orange County, California. • We intend to expand operations in existing and target markets by continually attracting top producers and establishing lean marketing branch offices in those markets, while retaining centralized processing. Unlike competitors who expand physical operations, including title production, customer service and property information services into each location, we believe that adding revenue without corresponding increases in fixed operational costs should significantly improve our operating margins in those markets. Expanding Geographically. • From our base in the southland, we intend to expand licensing to cover all of California and add licensing throughout the nation to enable our entry into desirable markets. Traditional expansion strategies include replicating operations in every market but our strategy relies heavily on centralization of core services from production and customer service to IT administration and accounting support. By using our management services business model we can focus on marketing and revenue strategies in the new marketplace while continuing to increase efficiency by centralizing repetitive services. We will entertain regional offices or strategic acquisitions in target markets as well to augment our growth strategy and ensure we grow with focus and minimal operating expense. we do not currently serve to build a national presence with branch operations in states with either high growth or in which major population centers exist. 5 Table of Contents Vendor and Production Services: Team currently holds contracts to provide vendor and production services to the largest independent title agency in Orange and Los Angeles counties, California. Services include title plant and production services, customer service, sales and marketing support, HR administration, IT administration and accounting services in exchange for fees. TEAM’s bundled resources have allowed the agency to grow significantly and have made it a target acquisition for TEAM, which has the right to purchase 100% of the agency upon approval of the California Department of Insurance. Escrow Operations: Team wholly owns Escrow Nation, a California corporation licensed to transact escrow business by the California Department of Corporations. Escrow Nation is currently inactive, but available as a tool as the market presents revenue opportunities. Escrow Nation can add value to the overall performance of Team by capturing escrow revenue for services to its affiliate entities and to its investors. As the family of companies owned and managed by Team grows, Escrow Nation will grow in concert and will allow Team to capture additional revenue from its core operations. Mortgage Operations: Mortgage Nation, Inc. is wholly owned by Team and is licensed to provide mortgage broker services to its affiliates, employees and investors. Mortgage Nation is currently inactive, but available as a tool as the mortgage industry recovers and presents revenue opportunities. Acquisition strategy: Team is committed to finding, analyzing and acquiring failing real estate companies, particularly title agencies, title insurance companies licensed both in California and throughout the United States, escrow, and mortgage companies to acquire their revenue streams and inventories and to adjust their infrastructure to mitigate expenses. Already poised to support growing operations, we can pick up the business at hand without needing to increase staff or duplicate costly services. Team has identified several such opportunities and currently has exclusive rights to purchase an agency in Southern California. Team is also in negotiations to acquire a title insurance underwriter and a potential join venture with two companies situated outside of California. Competition The title insurance and real estate settlement services business is highly competitive. We believe that quality and timeliness of service are the key competitive factors in the industry because parties to a real estate transaction are usually concerned with time schedules and costs associated with delays in the closing of transactions. Other competitive factors in the title and escrow business include pricing and the financial strength of the title insurance underwriter. Companies with significant market share in the local and regional markets in which we compete include First American, Fidelity National Title, Chicago Title and Ticor Title. The number and size of competing companies varies in different geographic markets and has significantly diminished in the last 18 months due to market contraction. In those markets where we operate and intend to operate, we will face competition from other independent agencies although several competitor agencies have discontinued service, sold to other underwriters or gone out of business since the end of 2006. Major national insurance underwriters, many of which have financial and other resources significantly greater than ours are the largest competitor but, we believe that we can effectively compete against these larger competitors in the markets that we serve. We believe that our level of service and our nimble operating structure are the principal differentiating factors which have enabled us to compete effectively with our competitors, even in the challenging industry market conditions we face. The principal competitors for our vendor services are title companies such as First American and Fidelity National Title, both of which primarily outsource their title production and customer service functions to overseas operations. We believe our commitment to customer service and consistent performance are more valuable to our vendor services clients and the ability to centralize locally has enabled us to significantly reduce expenses for our clients and managed companies and will continue to do so without the need to send our production services overseas. Employees As of March 15, 2010, we had a total of 31 direct employees. We believe our relations with our employees are excellent. 6 Table of Contents ITEM 1A — RISK FACTORS The risk factors listed in this section and other factors noted herein or incorporated by reference could cause our actual results to differ materially from those contained in any forward-looking statements. The following risk factors, in addition to the information discussed elsewhere herein, should be carefully considered in evaluating us and our business: The demand for our title insurance and related services is highly dependent upon the volume of real estate transactions and other general economic conditions, and our future revenues and profits may decline as interest rates stabilize or rise. The demand for title insurance, management, and production services depends upon, among other things, the volume of commercial and residential real estate transactions. The volume of these transactions has historically been influenced by factors such as mortgage interest rates and the state of the overall economy. When mortgage interest rates are increasing or during an economic downturn or recession, real estate activity typically declines and the title insurance and related industries tend to experience lower revenues and profitability. For example, stable mortgage interest rates and strength in the real estate market, especially in California and throughout the West Coast, contributed to very positive conditions for the title insurance industry from 2003 through 2006. However, beginning in late 2007 through present, the seizure of the credit markets, failure of financial institution, dramatic increase in defaults on home mortgages and the collapse of home values resulted in a significant decline in real estate transactions. As a result, the market shifted from a refinance-driven market in 2003-2006 to a market driven by short sale, REO, loan modification and investor driven purchases. Beginning in December of 2008, the level of refinance activity increased, due in significant part to substantial decreases in mortgage interest rates. As of December 31, 2009, the volume of refinance activity has declined somewhat but remains significantly higher than the volume in 2007 and 2008. In the 2nd and third quarters of 2009, resale transactions increased significantly as investors and undecided buyers entered the market to take advantage of decreased prices and low interest rates.We cannot predict changes in the interest rate environment in future periods and its complete impact on residential resale and refinance activity. While we expect interest rates and prices to remain low through 2010 and into 2011, if mortgage interest rates rise quickly and significantly during 2010, it would likely negatively affect opened orders and, in turn, have a negative impact on our revenue levels and profitability. Our success depends on our ability to attract and retain key personnel. Competition for personnel in our industry is historically intense. We may have difficulty hiring the necessary sales, marketing and management personnel to support our growth. The successful implementation of our business model and growth strategy depends on the continued contributions of our seasoned executives and key managers. The loss of any key employee, the failure of any key employee to perform in his or her current position, or the inability of our officers and key managers to expand, train and manage our employee base could prevent us from executing our growth strategy and have a material adverse effect on our business. Additionally, competition for personnel varies from region to region and increased costs may hurt our financial performance in certain regions. For example, competition for key personnel in California has substantially increased our costs of attracting and retaining personnel. Additional personnel cost increases in this or other regions could lower our profits. The title insurance industry experiences seasonal fluctuations. Historically, residential real estate activity has been generally slower in the winter, when fewer families move, buy or sell homes, with increased volumes in the spring and summer. Residential refinancing activity generally is more uniform throughout the year, subject to interest rate stability. Demand for our title insurance and related services generally tracks these seasonal demand patterns of the residential real estate market, although acquisitions of other title insurance companies and changes in interest rates may alter these traditional seasonal demand patterns. We typically report our lowest revenues and earnings in the first quarter, with revenues and earnings increasing into the second quarter and through the third quarter and declining again in the fourth quarter. Our business is highly competitive and increased competition could reduce our revenues and profitability. The business of providing real estate transaction products and services is highly competitive, particularly with respect to price, service and expertise. According to Demotech, Inc., the top five title insurance companies accounted for over 90% of net premiums collected in 2008. Over 40 independent title insurance companies accounted for less than 10% of the market. The number and size of competing companies varies in the different geographic areas in which we conduct our business. Companies with significant market share in the local and national markets in which we compete include First American, Old Republic, Stewart Title, and Fidelity National Title. All of the top five title insurers have larger distribution networks, greater financial resources, more extensive computerized databases and longer standing relationships than us. The number and size of competing companies varies in the different geographic areas in which we conduct our business. Also, the removal of regulatory barriers might result in new competitors entering the title insurance business, and those new competitors may include diversified financial services companies that have greater financial resources than we do and possess other competitive advantages. Competition with the major title insurance companies, expansion by smaller regional companies and new entrants could adversely affect our business operations and financial condition. 7 Table of Contents We may not be able to implement successfully our strategy of selectively acquiring other businesses in the title insurance industry and related industries. As part of our overall growth strategy, we intend to acquire selectively businesses in our industry and related industries that will allow us to enter new markets, provide services that we currently do not offer or advance our existing technology. Our ability to implement our selective acquisition strategy will depend on our success in identifying and consummating acquisitions of businesses on favorable terms. Although we also are actively seeking other acquisition candidates, we can give no assurance that we will be successful in these efforts. If we are unable to acquire appropriate businesses on favorable economic terms, or at all, or are unable to introduce new products and services successfully, our business could be materially adversely affected. We may encounter difficulties managing and integrating our acquisitions. Part of our continued growth strategy is to pursue additional opportunities to diversify and expand our operations by acquiring other companies. The success of each acquisition will depend upon our ability: • to integrate the acquired businesses' operations, products and personnel to achieve synergies and economies of scale; • to retain key personnel of the acquired businesses; • to maintain the customers and goodwill of the acquired businesses; • manage any unexpected costs or unforeseen liabilities associated with the acquired businesses; and • to expand our financial and management controls and reporting systems and procedures. Security breaches and computer viruses could harm our business by disrupting our delivery of services and damaging our reputation. We electronically receive, process, store and transmit sensitive business information of our customers. Unauthorized access to our computer systems could result in the theft or publication of confidential information, the deletion or modification of records or otherwise cause interruptions in our operations. These concerns about security are increased when we transmit information over the Internet. Computer viruses have also been distributed and have rapidly spread over the Internet. Computer viruses could infiltrate our systems, disrupting our delivery of services and making our products unavailable. Any inability to prevent security breaches or computer viruses could cause existing customers to lose confidence in our systems and terminate their agreements with us, and could inhibit our ability to attract new customers. We may experience significant claims relating to our title insurance operations and losses resulting from fraud, defalcation or misconduct. A significant component of our revenue arises from issuing title insurance policies which typically provides coverage for the real property mortgage lender and the buyer of the real property. As a result, we retain insurance risk up to $5,000 on policies we issue through our agency operations. If we are successful in our bid to acquire or from a title insurance underwriter, our retained insurance risk will increase up to and including $2.0 million in some cases. We may also be subject to a legal claim arising from the handling of escrow transactions. We carry errors and omissions insurance coverage for errors made during the real estate settlement process of up to $1.0 million per occurrence, $1.0 million in the aggregate, subject to a deductible of $10,000 per occurrence. The occurrence of a significant title or escrow claim in any given period could have a material adverse effect on our financial condition and results of operations during the period. Fraud, defalcation and misconduct by employees are also risks inherent in our business. As of December31, 2008, we were the custodian of approximately $30 million of cash deposited by customers with specific instructions as to its disbursement from escrow, trust and account servicing files. We carry insurance covering the loss or theft of funds of up to $1.0 million annually in the aggregate, subject to a deductible of $10,000 per occurrence. To the extent that any loss or theft of funds substantially exceeded our insurance coverage, our business could be materially adversely affected. 8 Table of Contents Our insurance agency is subject to substantial government regulation. State authorities regulate our insurance agency in the state in which it does business. These regulations generally are intended for the protection of policyholders rather than stockholders. The nature and extent of these regulations vary from jurisdiction to jurisdiction, but typically involve: • approval of premium rates for insurance; • standards of solvency and minimum amounts of statutory capital surplus that must be maintained; • limitations on types and amounts of investments; • establishing reserves, including statutory premium reserves, for losses and loss adjustment expenses; • regulation of dividend payments and other transactions between affiliates; • prior approval of the acquisition and control of an insurance company or of any company controlling an insurance company; • licensing of insurers and agents; • regulation of reinsurance; • restrictions on the size of risks that may be insured by a single company; • regulation of underwriting and marketing practices; • deposits of securities for the benefit of policyholders; • approval of policy forms; • methods of accounting; and • filing of annual and other reports with respect to financial condition and other matters. These regulations may impede or impose burdensome conditions on rate increases or other actions that we might want to take to implement our business strategy and enhance our operating results. Additionally, as a result of having operations within an industry that is governed by various regulatory authorities, the sometimes fast-changing regulatory environment could impact the way we operate and compete in the markets we serve. If we fail to comply with privacy regulations imposed on providers of services to financial institutions, our business could be harmed. As a provider of services to financial institutions, we are bound by the same limitations on disclosure of the information we receive from our customers as apply to the financial institutions themselves. If we fail to comply with these regulations, we could be exposed to suits for breach of contract or to governmental proceedings, damage our customer relationships, harm our reputation and inhibit our ability to obtain new customers. In addition, if more restrictive privacy laws or rules are adopted in the future on the federal or state level, or, with respect to our international operations, by authorities in foreign jurisdictions on the national, provincial, state or other level, then it could have an adverse impact on us. Our stock price might be volatile and you might not be able to resell your shares at or above the price you have paid. If you purchase shares of common stock, you might not be able to resell those shares at or above the price you have paid. The market price of our common stock might fluctuate significantly in response to many factors, some of which are beyond our control, including the following: • actual or anticipated fluctuations in our annual and quarterly results of operations; • changes in securities analysts' expectations; • variations in our operating results, which could cause us to fail to meet analysts' or investors' expectations; • announcements by our competitors or us of significant technical innovations, contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; • conditions and trends in the title insurance and real estate business; • general market, economic, industry and political conditions; • changes in market values of comparable companies; • additions or departures of key personnel; • stock market price and volume fluctuations attributable to inconsistent trading volume levels; and • future sales of equity or debt securities, including sales which dilute existing investors. In addition, the stock market has experienced extreme volatility that often has been unrelated to the performance of its listed companies. These market fluctuations might cause our stock price to fall regardless of our performance. In the past, companies that have experienced volatility in the market price of their stock have been the objects of securities class action litigation. If we were involved in securities class action litigation, it could result in substantial costs and a diversion of our attention and resources and have a material adverse effect on our business. 9 Table of Contents Certain provisions of our certificate of incorporation, granting our board of directors broad discretion to issue shares of preferred stock, may adversely affect your rights as a common stockholder. Our board of directors may, without further action by our common stockholders, from time to time, issue shares of our authorized but unissued preferred stock, and determine the rights, preferences and limitations of each series of preferred stock. Upon the vote of a majority of the directors then in office, our board of directors, without stockholder approval, may issue shares of preferred stock with dividend, liquidation, voting, conversion and other rights superior to the rights of our common stockholders. Satisfaction of any dividend preferences of our outstanding redeemable preferred stock and future issuances of preferred stock would reduce the amount of funds available for the payment of dividends on shares of common stock. Holders of shares of preferred stock may be entitled to receive a preference payment in the event of any liquidation, dissolution or winding-up of our company before any payment to our common stockholders. Under some circumstances, the issuances of shares of preferred stock may make a merger, tender offer or proxy contest or the assumption of control by a holder of a large block of our securities or the removal of incumbent management more difficult. Any issuances of our preferred stock thus may have a material adverse effect on your rights as a common stockholder. ITEM 1B — UNRESOLVED STAFF COMMENTS As a smaller reporting Company, the Company is not required to include this Item. ITEM 2 — DESCRIPTION OF PROPERTIES We conduct our title insurance business operations in leased office space. We currently lease branch offices in Newport Beach and Pasadena, California. Our branch office leases generally provide for initial terms ranging from three to five years, and our current leases run from 18 to 36 months. We believe that the use of short-term office leases enhances our operating flexibility, which is particularly important because of the cyclical nature of the real estate industry. We occupy a leased facility of approximately 4,500 square feet in Newport Beach, California, in which our executive offices are located. We sublease 2000 square feet of the space to CCTN, which houses a title and escrow unit in the facility. In Pasadena, California, we sublease approximately 2400 square feet in which is located our title plant and production services, customer service, and one executive office. InMarch, 2009 we vacated our sublease in Irvine California and have no continuing obligation under its terms. We have leases on various storage facilities throughout the southland that house our extra furniture, equipment, secure file storage and miscellaneous items. See Notes to our consolidated financial statements for additional information relating to our lease commitments. We believe that our facilities are adequate to meet our current needs and that additional facilities are available to meet our development and expansion needs in existing and projected target markets. 10 Table of Contents ITEM 3 — LEGAL PROCEEDINGS In the ordinary course of business, our insurance agency(ies) are subject to claims and are named as defendants in litigation relating to policies of insurance or other related services performed on behalf of insured policyholders and other customers. While the results of insurance claims and litigation cannot be predicted with certainty, management believes, based on the advice of legal counsel, that the final outcome of such lawsuits and claims will not have a material adverse effect on our financial position, results of operations, or liquidity. On September 8, 2008 we filed suit in the Superior Court of California, Orange County, against Professional Business Bank, for, among other things, interference with business prospects and violation of our rights of privacy relative to a line of credit and loan made by Professional Business Bank to our subsidiary holding company. Professional Business Bank responded by calling both loans due and we are currently in arbitration on the matter. In November, 2009, we entered into a material agreement for settlement of the lawsuit and counter claims.The agreement reached between the parties will result in dismissal of the court claims made against PBB, counterclaims made by PBB against TEAM and dismissal of the arbitration process between the parties.Under the agreement, TEAM will realize a net reduction of $1,031,842.00 from its payables, while entering into the settlement agreement. In the settlement, four officers and directors of TEAM agreed to surrender certain Certificates of Deposit held at PBB in the interest of TEAM that will be paid immediately upon performance of the actions under the Settlement Agreement. PBB agreed to provide financing that supersedes prior financing between the Parties, in an amount to be $2.75 million dollars at a 5% interest rate with monthly payments of $20,000 per month, increasing by $5,000 per annum with a five year balloon payment due. This refinancing under the agreement will repay two notes, of $2,381,494.43 and $999,797.01. Personal Guaranties were executed by Dennis R. Duffy, Daniel Duffy, Janis Okerlund and Norman Francis for purposes of securing the settlement on behalf and for the benefit of TEAM A stipulated judgment of $3,215,062.37 in favor of PBB shall be filed if any default occurs. Neither TEAM nor PBB made any concessions regarding the merits of the separate parties’ claims and counterclaims in the settlement agreement. ITEM 4 — SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 11 Table of Contents PART II ITEM 5 — MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS (a) The Registrant’s common stock is traded in the over-the-counter market under the symbol TEMN (OTC Bulletin Board Symbol) and has traded under the Symbol since July 7, 2008. Prior to this date and the reorganization with Suncross Exploration, the company’s common stock had the symbol SCXC though was not quoted by any market maker and no trade data is available. The table below sets forth the high and low bid prices of the Registrant’s common stock for the periods indicated. Such prices are inter-dealer prices, without mark-up, mark-down or commissions and do not necessarily represent actual sales. Period Ending High Bid Low Bid High Ask Low Ask 12/31/2009 09/30/2009 06/30/2009 03/31/2009 (b) As of December 31, 2009, there were 517 shareholders of record of the Registrant’s common stock. (c) The Registrant has neither declared nor paid any cash dividends on its common stock, and it is not anticipated that any such dividend will be declared or paid in the foreseeable future. Effective August 11, 1993, the Securities and Exchange Commission (the “Commission”) adopted Rule 15g-9, which established the definition of a “penny stock,” for purposes relevant to the Company, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person’s account for transactions in penny stocks; and (ii) that the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form,(i)sets forth the basis on which the broker or dealer made the suitability determination; and (ii) states that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stock in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Equity Compensation Plan Information The Company does not currently have any Equity Compensation Plans in effect. Dividends The Company has not paid any dividends to date, and has no plans to do so in the immediate future. ITEM 6 — SELECTED FINANCIAL DATA As a smaller reporting Company, the Company is not required to include this Item. 12 Table of Contents ITEM 7 — MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS From time to time, we may publish forward-looking statements relative to such matters as anticipated financial results, business prospects, technological developments and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and the accompanying Notes to Consolidated Financial Statements appearing earlier in this report. All statements other than statements of historical fact included in this report are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act of 1934, as amended. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, the following: our current liquidity needs, as described in our periodic reports; changes in the economy; our inability to raise additional capital; our involvement in potential litigation; volatility of our stock price; the variability and timing of business opportunities; changes in accounting policies and practices; the effect of internal organizational changes; adverse state and federal regulation and legislation; and the occurrence of extraordinary or catastrophic events and terrorist acts. These factors and others involve certain risks and uncertainties that could cause actual results or events to differ materially from management’s views and expectations. Inclusion of any information or statement in this report does not necessarily imply that such information or statement is material. We do not undertake any obligation to release publicly revised or updated forward-looking information, and such information included in this report is based on information currently available and may not be reliable after this date. LIQUIDITY, FINANCIAL CONDITION AND GOING CONCERN The accompanying financial statements have been prepared assuming we will continue as a going concern.We commenced limited operations in February 2007 and began full business operations in May 2007.As discussed in the Notes to the Consolidated Financial Statements, on June 17, 2008 the shareholders of TEAM exchanged all of the outstanding common shares of TEAM for 25 million common shares of Suncross Exploration Corporation (“SUNCROSS”), which resulted in the TEAM shareholders having control of Suncross. At the time of the merger, Suncross changed its name to Team Nation Holdings Corp. The financial statements prior to that date are those of HOLDING. At December 31, 2009 we had negative working capital of $5,077,197 and incurred net losses of $3,622,446 during the twelve month period ended December 31, 2009. Our operations do not currently provide sufficient cash flow to meet our obligations. We do believe that we will become cash flow positive in 2010.We believe we are able to restructure or meet our obligations as they become due during the coming months while we move toward positive cash flow. Our company is still highly leveraged and there can be no assurance that revenues from operations, convertible debt financing and/or common stock sales will be sufficient to fund our current business plan. However, effective December 31, 2009, we entered into an agreement with Professional Business Bank which refinanced outstanding debt that was in default. This agreement transferred $3,733,223 from current liabilities to long term liabilities and also resulted in a gain on the settlement of $465,062. The company has also entered in to convertible debt obligations with Eventus Capital and JMJ Financial to help meet financing needs. As described in detail in Note 9 of the financial statements, this financing is based on cash payments to TEAM in exchange for stock at a discount which pays down the debt financing owed to Eventus and JMJ. Eventus can convert the obligation in $10,000 tranches into shares of the Company’s common stock at the conversion rate of 60% of the average five day closing bid price preceding the conversion notice date. With each cash payment, JMJ can convert into shares of the Company's common stock at the conversion rate 40% of the lowest trade price in the 20 trading days prior to the conversion. This financing is expensive and dependent on the ability of the marketplace to absorb the volume of stock sales that are required to maintain this level of stock issuance. The stock price is already hovering around $0.01 per share and if it drops much lower, the above financing arrangements would be difficult to maintain. This financing caused a derivative liability expense of $2,616,867 on the statement of operations in 2009. These agreements have generated a significant current derivative liability in the amount of $4,206,376 which is approximately 83% of the working capital deficiency that exists as of 12/31/2009. The ability of the Company to continue as a going concern during the next year depends on the Company’s success being able to acquire ongoing financing and being able to execute its operating plans to generate positive cash flow.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 13 Table of Contents RESULTS OF OPERATIONS Comparison of Year Ended December 31, 2009 to the year ended December 31, 2008 Revenues Our revenue during the twelve month period in 2009 totaled $2,211,949 compared to $1,600,895 during the same period in the prior year. Our 2009 revenue included management fees of $90,000 from a title company with whom we severed relations in 2009. The balance of our management fee revenue was generated through a contract with a title company owned by our officers and directors. A small amount of joint marketing revenue was generated in the 4th quarter of 2009 as the company’s plans for this revenue stream just began to take effect in the 4th quarter of 2009. $191,279 in previously uncollected 2008 invoices from First Southwestern Title Company that were paid in July 2009 was classified as collection of reserved accounts receivable in other income. These invoices that were paid were fully reserved in the Allowance for Doubtful Accounts in 2008. These invoices were paid by a three party agreement whereby First Southwestern Title Company forgave money due to First Southwestern by TEAM affiliate CalCounties Title Nation (CCTN) and then CCTN in turn agreed to reduce the working capital due to CCTN from TEAM for the same amount of $261,392. $60,909 of unreimbursed expenses from First Southwestern Title Company is included in operating expenses. Costs and expenses General and administrative expense amounted to $1,296,388 in 2009 as compared to $1,491,991 in the prior period.The decrease is primarily from contract costs in 2008 that were eliminated in 2009 in favor of adding personnel costs as noted by higher employee costs for the same period in 2009. Title plant and customer service expenses were $1,680,625 in 2009 as compared to $94,050 in 2008. This expense increased due to a contract that was signed effective January 1, 2009 between Team Nation and affiliate title company CalCounties Title Nation whereby Team Nation will provide all title production, customer service and data services to CalCounties. The increase in expense for 2009 is due to increasing staffing levels and Title Plant access levels sufficient to meet this contract with CalCounties. Related party management fee expense decreased from 2008 to 2009 when four separate management agreements were terminated with management companies owned by controlling shareholders as of 12/31/2008. These agreements were at a cost of $15,000 per month for JDO Management, KE Enterprises, Inc., One Track Management, and Vision Management Solutions, LLC and were in effect for all twelve months in 2008. In July 2009, new management agreements with KE Enterprises and JDO Management were executed at a cost of $25,200 per month per Management Company. Relations were severed with First Southwestern Title Company in 2009 because of capital deficiency problems that caused the CA Department of Insurance to cancel their license to sell Title Insurance. All 2008 bad debt expense amounting to $400,800 and unreimbursed expenses for $187,500 on the Statement of Operations related to this relationship. $60,909 of unreimbursed expenses in 2009 was related to the relationship with First Southwestern Title Company as well. Accounts receivable of $209,408 from First Southwestern and other receivables of $248,409 were written off. Interest income increased as a result of accrued interest on related party notes receivable due from directors which were in effect prior to the reverse acquisition between Team and Suncross that occurred in June 2008. The interest applicable to related party shareholders has been separated on the Statement of Operations. OFF-BALANCE SHEET ARRANGEMENTS We had no off balance sheet arrangements. ITEM 8 — FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The response to this item is submitted as a separate section of this report beginning on page F-1. 14 Table of Contents Team Nation Holdings Corporation Index to the Financial Statements As of December 31, 2009 and 2008 and For the Years Ended December 31, 2009 and 2008 Report of the Registered Independent Public Accounting Firm F-2 Financial Statements of Team Nation Holdings Corp: Balance Sheets as of December 31, 2009 and 2008 F-3 Statements of Operations for the Years Ended December 31, 2009 and 2008 F-4 Statements of Shareholder's for the Years Ended December 31, 2009 and 2008 F-5 Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-6 Notes to Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING Board of Directors and Stockholders Team Nation Holdings Corporation We have audited the accompanying balance sheets of Team Nation Holdings Corporation as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ deficit and cash flows for each of the years in the two year period ended December 31, 2009. Team Nation Holdings Corporation management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Team Nation Holdings Corporation as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Team Nation Holdings Corporation will continue as a going concern. As discussed in Note 12 to the financial statements; Team Nation Holdings Corporation, since beginning operations through a recapitalization (commonly referred to as a reverse merger) in June 2007, has suffered losses from operations and a working capital deficiency.Team Nation Holdings Corporation incurred a loss from continuing operations for the year ended December 31, 2009 of $3,617,233 and has current liabilities that exceeded current assets by $5,077,197 and total liabilities that exceeded total assets by $4,771,129.Itsmajor source of revenue is a related party (see Note 4).The Company’s most significant asset is a group of eight notes receivable that were issued by its four officers and directors, amounting to $2,261,350, which had the payment terms rewritten on extended terms in 2008.These factors, as discussed in Note 12, raise substantial doubt as to Team Nation Holdings Corporation's ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 12. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might result from the outcome of these uncertainties. Kelly & Company Certified Public Accountants April 15, 2010 F-2 Team Nation Holdings Corporation Balance Sheets As of December 31, 2009 and 2008 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable trade, net of allowance for doubtful accounts of $0 and $400,800 - Other receivables, net of uncollectible accounts of $0 and $187,500 - - Due from affiliates - Current assets of discontinued operations - Total current assets Notes receivable related party Accrued interest on JMJ note receivable - Title plant Software and leasehold improvements, net of accumulated depreciation of $8,500 and $0 - Deposits Long term assets of discontinued operations - Total assets $ $ LIABILITIES AND SHAREHOLDER'S DEFICIT Current liabilities: Notes payable in default $
